Citation Nr: 1826186	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to March 1968.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case in August 2017 for a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded to ensure substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In accordance with the Board's August 2017 remand, the Veteran was provided a VA examination to specifically consider apparent shifts in the Veteran's hearing acuity from entry into service to service separation.  The examiner was specifically directed to comment on the significance of the threshold shift that occurred at 500 Hertz between the 1965 audiogram taken at entry into service and the 1968 audiogram taken at service separation; and the threshold shift was specifically indicated: a slight decrease of 10 decibels on the right and 15 decibels on the left.  

The Board explained in its remand that the values provided were based on a conversion of the 1968 audiogram results to International Organization for Standardization (ISO) units on the assumption that the separation audiogram was conducted using American Standards Association (ASA) units that were gradually being phased out of the military beginning in or about 1967.  ASA units are converted to ISO units by adding 15 decibels to the finding at 500 Hertz, 10 decibels to the finding at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the finding at 4000 Hertz.  For audiograms conducted between 1967 and 1970, as here, it is Board policy to consider the results using both ISO units and ASA units, and to apply the standard that is most favorable to the Veteran.  It is on this basis that the Board directed the examiner to consider ISO values for the separation audiogram and determined that the Veteran's hearing acuity at 500 Hertz was 15 decibels in the right ear and 15 decibels in the left ear.  These values are substantially higher than under ASA standards (0 decibels in both ears at 500 Hertz).

As for the Veteran's audiogram taken at entry into service in 1965, the Board assumed that this audiogram was conducted using ISO units that did not require conversion.  It noted that the audiogram did not specify which test was used, and it determined that the results provided by the audiogram were more consistent with ISO standards.  On this basis, it determined that the Veteran's hearing acuity at 500 Hertz at entry into service was 5 decibels in the right ear and 0 decibels in the left ear.

Contrary to the Board's remand directives, however, the examiner used unconverted units with regard to the separation audiogram and, thus, in its comparison of the Veteran's hearing acuity from entry into service to service separation, it found that no threshold shift had taken place.  Based on this, the examiner determined that the Veteran's hearing loss for both ears was less likely than not related to acoustic trauma in service.  

VA's duty to assist includes obtaining a medical examination or medical opinion when it is necessary to make a decision on a claim and ensuring that the examination or opinion provided is adequate.  See 38 U.S.C. § 5103A(d) (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, a medical examination or opinion is inadequate to decide a claim if it is based on inaccurate facts.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Nieves-Rodriquez, 22 Vet. App. 295 (2008).  In light of this, and to ensure compliance with prior remand directives, this claim must be remanded to obtain a VA medical opinion that considers the entrance and separation audiograms under the standards required by the Board.  See Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  Direct the claims file to the examiner who conducted the November 2017 examination, if available, to provide an additional opinion as to the etiology of the Veteran's left and right ear hearing loss.  The claims folder must be made available to and be reviewed by the examiner. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left ear hearing loss is due to acoustic trauma during service.  For purposes of this opinion, the examiner should assume that the Veteran experienced acoustic trauma during service. 

The examiner is instructed to accept that the 1968 separation examination audiology results were recorded in ASA units and must be converted to the current ISO standard which reflects that the Veteran's hearing acuity at 500 Hertz was measured at 15 decibels in the right ear and 15 decibels in the left ear (indicating a decrease of 10 decibels on the right and 15 decibels on the left). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


